Citation Nr: 1437622	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period beginning February 4, 2009.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned an initial 0 percent rating, effective February 4, 2009.
The Veteran properly filed a notice of disagreement in September 2009, asserting that he was entitled to an increased initial rating for his bilateral hearing loss.  The increased rating was denied in a statement of the case (SOC) issued in March 2010.  The Veteran perfected his appeal in April 2010.

The Board acknowledges that the Veteran, in his substantive appeal (VA Form 9), declined to check any of the boxes specifying whether or not he desired a hearing before a Veterans Law Judge.  Thereafter, he received additional correspondence in May 2010 requesting that he inform VA if he wanted a hearing in connection with his claim.  However, the Veteran did not respond to that request.  Therefore, the Board finds that he has effectively waived his right to a hearing.

In August 2012, the Board remanded this appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

Notably, in October 2013, the Veteran was provided a copy of his claims folder pursuant to his request for assistance under the Freedom of Information Act (FOIA). 

As a final introductory matter, the Board notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed the contents of his Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  In pertinent part, Virtual VA contains records from the Compensation and Pension Records Interchange (CAPRI) added to the record in August 2012.  The RO has reviewed this evidence in the January 2013 supplemental SOC (SSOC).  


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level I hearing acuity in both ears.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Veteran has appealed the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490. 

In this case, the Veteran's service connection claim for bilateral hearing loss was granted and an initial rating was assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's STRs as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

As will be discussed below, the record includes the results from an August 2012 private audiology consultation.  The Veteran was provided word recognition testing but the word recognition list used is not specified.  Those results, which were done according to a monitored live voice test (MLV), revealed word recognition percentage results of 96 percent bilaterally, which, even assuming performed according to the Maryland CNC word list, would not provide a compensable rating.  Thus, on these facts, there is no further duty to determine the word list used by the private examiner.  See generally Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed). 

VA also obtained VA examinations in August 2009 and August 2012 to determine the nature and severity of the Veteran's bilateral hearing loss.  The August 2012 examination report contains all necessary audiometric and word recognition testing findings.  The August 2012 VA examiner also specifically requested the Veteran to identify the effects his service-connected bilateral hearing loss disability has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10. 

The Board also finds no credible lay or medical evidence demonstrating or alleging a decrease in hearing acuity since the August 2012 VA examination.  Thus, there is no duty to provide further medical examination on this initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board further finds that that there has been effective compliance with the Board's August 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this respect, the RO searched for any available VA clinic records, sent the Veteran a duty to assist letter in August 2012, obtained an adequate VA examination report, and readjudicated the claim.

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone threshold averages and the Maryland CNC test scores are given a numeric designation which is then used to determine the current level of disability based upon a pre-designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met for any time during the appeal period.  Overall, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level I hearing acuity in both ears during the entire appeal period. 

Historically, the Veteran was diagnosed with bilateral high frequency hearing loss in the 3000 to 6000 Hertz range on his October 1979 separation examination.  He filed his original service connection claim on February 4, 2009.

In August 2009, the Veteran underwent a formal VA examination.  Audiometric examination demonstrated right ear puretone thresholds of 10, 5, 30 and 70 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 10, 20, 60 and 65 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 96 percent in both ears.

The findings from the August 2009 examination show an average puretone threshold of 29 decibels with a word recognition score of 96 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level I right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 39 decibels with a word recognition score of 96 percent in the left ear.  This represents Level I left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran is not entitled to a compensable rating under DC 6100.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA. 

The Veteran underwent additional VA examination in August 2012.  At that examination, the Veteran described hearing difficulty when more than one person was talking.  He had to turn his cell phone "up to full blast to hear" and also had to turn up the volume of his television.  Audiometric examination demonstrated right ear puretone thresholds of 10, 15, 45 and 75 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 10, 20, 65 and 70 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 96 percent in the right ear, and 98 percent in the left ear. 

The findings from the August 2012 examination show an average puretone threshold of 36 decibels with a word recognition score of 96 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level I right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 41 decibels with a word recognition score of 98 percent in the left ear.  This represents Level I left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran is not entitled to a compensable rating under DC 6100.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA. 

The Veteran also underwent a private audiology examination in August 2012.  The audiogram results were only provided in graphical form, but the recorded results are clear and not subject to dispute.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (explaining that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance).  These graphical results demonstrated right ear (O) puretone thresholds of 20, 25, 50 and 75 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear (X) showed puretone thresholds of 20, 25, 65 and 70 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 96 percent bilaterally.

Assuming, arguendo, that the private audiology examination was performed in a format consistent with 38 C.F.R. § 4.85, the findings from the August 2012 private examination show an average puretone threshold of 43 decibels with a word recognition score of 96 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level I right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 45 decibels with a word recognition score of 96 percent in the left ear.  This represents Level I left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran is not entitled to a compensable rating under DC 6100.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to understand noise and speech with the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant higher evaluations under VA's tables for rating hearing loss disability because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  More importantly, the record contains precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Despite the foregoing, the Board acknowledges the Veteran's report of an inability to understand noise and speech in certain situations.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech in crowded environments or by phone.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular consideration is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based upon individual unemployability (TDIU) benefits is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the Veteran has not reported being unemployable due to his service-connected bilateral hearing loss.  There is also no medical evidence showing that his bilateral hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

As the preponderance of the evidence is against the claim for a compensable initial rating for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to a compensable initial rating for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


